Citation Nr: 9936308	
Decision Date: 07/15/99    Archive Date: 07/25/00

DOCKET NO.  98-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an effective date earlier than February 13, 
1998 for a 50 percent rating for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1967 to July 1970.  

By December 1994 rating action, the Columbia, South Carolina 
Regional Office (RO) granted service connection for PTSD and 
assigned a 10 percent rating, effective from April 21, 1994.  
The effective date of the award was subsequently changed to 
October 25, 1993.  In March 1995 the veteran filed a timely 
notice of disagreement with the RO's denial of a rating in 
excess of 10 percent for PTSD.  In April 1995 a statement of 
the case was issued on the issue of entitlement to an 
increased evaluation for PTSD.  In April 1995 the veteran 
filed a substantive appeal (Form 9), specifically requesting 
a rating in excess of 10 percent for PTSD.  By September 1995 
rating action, the RO granted a 30 percent rating for PTSD, 
effective from April 21, 1994.  The veteran filed another 
appeal, requesting an earlier effective date of October 25, 
1993 for the assignment of a 30 percent rating.  By June 1996 
rating action, the RO granted an effective date of October 
25, 1993 for a 30 percent rating.  In April 1997 the veteran 
requested an increased rating for his service-connected PTSD.  
In April 1997 and January 1998 the RO issued supplemental 
statements of the case, denying ratings in excess of 30 
percent for PTSD.  In February 1998 the veteran filed another 
Form 9 (substantive appeal) on the issue of a rating in 
excess of 30 percent for PTSD, along with additional 
evidence.  Based on the additional evidence submitted by the 
veteran, by February 1998 rating action, the RO assigned a 50 
percent rating for PTSD, effective from February 13, 1998.  
In March 1998 the veteran requested an earlier effective date 
of April 12, 1997 for the assignment of a 50 percent rating.  
By March 1998 rating decision, the RO denied an earlier 
effective date for a 50 percent rating for PTSD.  In April 
1998 the veteran appealed the denial of an earlier effective 
date.  

In September 1998, a hearing was held at the Board of 
Veterans' Appeals (Board) before C.W. Symanski, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  As of March 21, 1996, the veteran's PTSD was productive 
of considerable social and industrial impairment.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD effective March 
21, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.157, 3.400, 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA medical center (VAMC) outpatient treatment record dated 
in October 1993 showed that the veteran was seen with a chief 
complaint of not being able to sleep due to war nightmares.  
It was noted that he had witnessed the death of another 
employee about one year prior.  Since the accident, he 
reported having increased anxiety, war flashbacks and 
recollections up to 2 to 3 times per week, and more 
irritability with his wife.  Objective examination showed 
that he was hypervigilant, had a mild decrease in 
concentration, avoided people, had mild social withdrawal, 
and his mood was mildly depressed.  He was not delusional or 
suicidal.  The assessment was PTSD, Vietnam, moderate, with 
exacerbation after accidental death of employee approximately 
11 months ago.  In November 1993 he was seen for individual 
therapy and reported continued problems with significant PTSD 
symptoms, including poor sleep, war nightmares, and severe 
anxiety.  His medication was increased.  The examiner noted 
that he had pre-existing PTSD at a low level, that was 
exacerbated by the death of a co-worker.  The assessment was 
PTSD (Vietnam), chronic, considerable to severe.  

On VA examination in June 1994 the veteran reported that he 
was a combat infantryman and indicated that he had seen 
instances in which people were killed, where he was directly 
involved in the killing.  He described one instance where a 
buddy was shot into pieces by a machine gun, and another time 
a fellow service member was pinned down by sniper fire, and 
when he raised up to try to move into a more comfortable 
position, he was shot in the head.  He had recently begun 
working for the VA Hospital in the engineering division, and 
had been doing fairly well at work until he witnessed a 
coworker being killed by a hydraulic loader.  He indicated 
that when he saw the co-worker die, suddenly and violently, 
many of the Vietnam memories that he had suppressed began 
coming back.  This triggered nightmares and flashbacks and 
made it hard for him to continue at work, although he 
persisted in the work.  He continued to have worsening 
flashbacks and nightmares.  He felt anxious and upset when he 
had to be in a closed space.  He always needed to sit by a 
door or window in a restaurant to feel safe, and generally 
felt extremely vigilant any time he was in a crowded 
condition.  He reported that loud noises were problematic for 
him, and he had an exaggerated startle response described as 
jumping and turning violent whenever loud noises went off 
behind him.  He could no longer be around any type of guns, 
and the noise of a firecracker was very upsetting to him.  He 
used to be an avid hunter, but could no longer hunt because 
of flashbacks and experiences triggered by hunting.  

On the 1994 VA examination he also reported having an easily 
triggered temper leading to multiple fights and problems that 
would get him into trouble at work.  He was better able to 
control this working at the VA hospital, but still had to 
leave work in order to avoid going off, and had used up most 
of his sick time and vacation time this way.  He had been 
married since 1980 and indicated that the marriage had been 
one of the primary things that kept him stable and working.  
Objective examination showed that his mood was variable, and 
he had a full range of affect.  His thoughts were goal-
directed and logical.  He denied current suicidal ideations, 
and there was no evidence of psychosis or auditory or visual 
hallucinations outside of the flashbacks and nightmares.  His 
memory was intact.  The pertinent diagnoses were PTSD, panic 
disorder, and major depression.  

By December 1994 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from April 21, 1994.  In January 1995, the veteran 
requested an effective date of November 1, 1993 for service 
connection for PTSD, claiming that an earlier effective date 
was warranted since he filed his claim in October 1993.  As 
noted above, it appears that the RO considered this as a 
claim for an increased rating also, and by February 1995 
rating action granted an earlier effective date for a 10 
percent rating, but denied a rating in excess of 10 percent.  

Submitted in February 1995 was a VAMC treatment note dated in 
January 1995 from the veteran's psychologist, Colin C. Doyle, 
Ph.D.  Dr. Doyle indicated that the veteran had been treated 
for many months, and he had been experiencing increased PTSD 
symptoms that had started to greatly interfere with his life 
and his job.  As examples of this, Dr. Doyle cited the 
increase in psychotropic medication, the increased frequency 
of both formal and unscheduled appointments for 
psychotherapeutic support, increased sadness, depression, and 
anxiety experienced at work and in his family home life, 
markedly diminished interest in significant activities, more 
anger and irritability towards others, decreased ability to 
cope with normal daily work stress, and worsened 
relationships with co-workers.  It was noted that the veteran 
was "not the same man" after witnessing his co-worker die, 
and that this had resulted in considerable exacerbation of 
his pre-existing PTSD condition.  

By February 1995 rating action, the RO granted an earlier 
effective date of October 25, 1993 for service connection for 
PTSD and for a 10 percent rating, but denied a rating in 
excess of 10 percent for PTSD.  In March 1995 the veteran 
filed a timely notice of disagreement with the denial of an 
increased rating, claiming that his condition warranted a 
rating of at least 30 percent.  

In June 1995 the veteran and his psychologist, Dr. Doyle, 
testified at a hearing at the RO.  Dr. Doyle testified that 
he had known the veteran for approximately three years, and 
indicated that after he witnessed a co-worker die, his 
symptoms became progressively worse and his medication was 
increased.  Dr. Doyle noticed in his clinical evaluation that 
the veteran's mood level was lower, he was having difficulty 
coping at work, his sleep problems increased, and his 
nightmares increased.  The veteran testified that he lived 
with his wife, and sometimes he would not get sleep, and get 
irritated and moody and yell at his wife.  He had one 
daughter living at home and he described their relationship 
as "fair".  He reported that he had six grandchildren, and 
he tried not to show his emotions in front of them.  He 
attended church, and would talk to his pastor approximately 
once a week.  He played sports for the church, and was close 
to that group.  The veteran described the incident where he 
witnessed a co-worker being killed at work.  He blamed 
himself, thinking he could have saved the co-worker.  He had 
nightmares about the incident and increased nightmares and 
flashbacks related to Vietnam.  He related the incident to 
Vietnam because of the unexpected nature of both.  He claimed 
he had problems at work if he did not get enough sleep and 
was irritable and moody.  He had a fair relationship with his 
supervisor.  He had been on the job 10 years, and had been 
promoted, but claimed he had been turned down from several 
jobs due to his PTSD.  He indicated that during the past 
three months he had to take off 8 or 9 times due to problems 
with PTSD, and had used up all of his leave this way.  He 
sometimes had trouble sleeping even though he was on 
medication.  He had nightmares, sometimes from one to three 
times per week.  He had flashbacks when he heard a loud noise 
or when an airplane flew overhead.  His ability to 
concentrate at work had been affected by the increased stress 
he experienced.  

By September 1995 rating action, the RO granted a 30 percent 
rating for PTSD, effective from April 21, 1994.  In January 
1996, the veteran filed another appeal, requesting an earlier 
effective date of October 25, 1993 for the assignment of a 30 
percent rating for PTSD.  By June 1996 rating action, the RO 
granted an earlier effective date of October 25, 1993 for a 
30 percent rating for PTSD.  

In April 1997 the veteran requested an increased rating for 
his service-connected PTSD, claiming that he was having 
problems performing his job.  He reported that when his 
anxiety increased, he took medication, which prevented him 
from performing some duties, such as operating equipment and 
machinery.  In support of his claim, he provided copies of VA 
outpatient treatment records.

VA medical center (VAMC) outpatient treatment records dated 
from March 1996 to April 1997 show that the veteran received 
period treatment for his PTSD.  On March 21, 1996 he was seen 
for one on one therapy, and reported that he was a "little 
more depressed lately", and had periodic nightmares and 
peaks of anxiety during the day.  The assessment was PTSD 
(Vietnam), chronic, with considerable industrial impairment.  
In June 1996 he reported continuing problems with PTSD 
symptoms, including being more depressed, having low energy, 
"going off on himself" where his "mind goes blank".  He 
slept 4 to 5 hours per night, and once he woke up he could 
not go back to sleep.  He reported having 3 to 4 nightmares 
regarding getting shot and feeling the bullets, and being 
sent back to Vietnam.  His wife reported that he was not his 
old self and kept to himself.  Objective examination showed 
short term and immediate memory impairment and shortened 
attention span.  The assessment was PTSD (Vietnam), chronic, 
with considerable industrial impairment.  In December 1996 he 
reported occasional nightmares and flashbacks.  Objective 
examination showed that he was calm, cheerful, euthymic, not 
suicidal, moderately hypervigilant, and experienced moderate 
social withdrawal.  The assessment was PTSD, chronic, 
moderate-severe.  

In January 1997 he reported continuing PTSD symptoms, 
including more anxiety, more nightmares, irritability, and 
anger at his wife and family.  He was found to be 
hypervigilant, had an exaggerated startle reaction, and 
avoided situations that reminded him of combat situations.  
He was reported to be "on edge", like getting ready for 
battle.  He had a reaction to the anniversary of the Tet 
Offensive where he lost a lot of buddies, and to the 
anniversary of an accident that killed his friend.  Objective 
examination showed that he had reduced flexibility and 
efficiency, and reduced persistence and pace.  The assessment 
was PTSD (Vietnam), chronic, with considerable to severe 
industrial impairment.  In a treatment note by Dr. Morin 
dated in April 1997, it was noted that the veteran reported 
that occasional job stress and anxiety from combat caused him 
to miss work.  He was unable to concentrate and easy to 
anger.  He indicated that the medications helped.  He 
reported occasional insomnia and decreased energy.  He 
reported having 2 to 3 war nightmares per week, and daily 
flashbacks.  Objective examinations showed that he was alert, 
coherent, calm, cheerful, euthymic, and moderately 
hypervigilant.  He had moderate social withdrawal, moderate 
decrease in concentration, and was not suicidal.  The 
assessment was chronic PTSD, with considerable to severe 
social and industrial impairment.  

Another VAMC treatment note in April 1997 showed that the 
veteran was more preoccupied, had short term and immediate 
memory impairment, was more depressed, and had concentration 
and attention span problems.  He reported having daily 
anxiety, irritability, and anger at some job disappointments 
and pressures.  He claimed that his sleep was worse, he was 
hypervigilant, and had an exaggerated startle reaction.  He 
avoided things that reminded him of trauma.  He had reduced 
flexibility and efficiency, reduced persistence and pace, 
memory and concentration impairment, and was less able to 
cope with stress.  He reported having to leave work 
frequently.  The assessment was PTSD (Vietnam), chronic, 
severe industrial impairment.  In an April 1997 note, Dr. 
Morin noted that the veteran had moderate disability from his 
combat in Vietnam, which on occasion may become severe and 
cause him to miss work. 

On VA examination in December 1997 the veteran reported that 
he was a combat veteran and had one tour of duty in Vietnam.  
He reported having problems dealing with Vietnam since his 
return.  He first saw a psychiatric eight years prior, when 
he started working at the VA.  He reported having continued, 
recurrent, and intrusive recollections of being in Vietnam.  
He claimed he had dreams and nightmares varying from 2 to 3 
times a week to 2 to 3 times a month, depending on the stress 
he was under.  When he was stressed because of family or job 
related problems, the dreams got more intense and frequent.  
He admitted to persistent avoidance of stimuli associated 
with Vietnam and made efforts to avoid thoughts and feelings 
related to Vietnam.  He was unable to watch movies related to 
Vietnam and was unable to hunt because he could not deal with 
guns.  He felt detached and estranged from others, except for 
other Vietnam veterans and American Indians, because nobody 
seemed to understand how he felt.  He continued to have 
symptoms of increased arousal, problems falling and staying 
asleep, irritability, outbursts of anger, problems 
concentrating, hypervigilance, and an exaggerated startle 
response.  

On VA examination in 1997 he also reported that his 
flexibility and efficiency, in terms of dealing with stress, 
was reduced significantly.  He reported having a poor short-
term memory and an inability to concentrate at his job.  His 
lack of concentration was exacerbated by stressful events in 
his life.  His behavior and emotions remained unreliable and 
unpredictable, moreso recently after he had several deaths in 
his family.  He denied any suicidal ideation recently, or 
homicidal ideations.  He spent most of his weekdays at work, 
and on weekends he claimed he took care of pools and went to 
church on Sunday.  Mental status examination showed his mood 
was depressed, and his affect was euthymic.  His thought 
processes were logical and goal directed.  There was no 
evidence of auditory or visual hallucinations or paranoia.  
He admitted to nightmares and flashbacks related to Vietnam.  
Cognitively he was alert and oriented to person, place, time 
and situation.  His memory, both recent and remote was 
intact.  His concentration was good.  The pertinent 
assessment was PTSD.  His current Global Assessment of 
Functioning (GAF) was 55, and his GAF for the past year was 
noted to be 55.  It was noted that the veteran was currently 
involved in therapy at the VA and was actually holding a job 
at the VA in Columbia.  The examiner noted that his GAF of 55 
showed moderate symptoms that affected his social and 
occupational functioning.  It was also noted that he had 
never been hospitalized and was able to hold a job and had 
meaningful relationships with his friends and family.  

In a statement dated in February 1998, the veteran reported 
that he disagreed with the VA examiner's decision in December 
1997.  He claimed that the evidence used on the December 1997 
examination was not even close to what the VA doctors, who he 
had been seen by for the last 3 to 5 years, reported.  He 
indicated that the real truth was that his memories would not 
fade away, and he could not shake the depression.  He claimed 
that the adapting to stressful situations on and off the job 
was still there, and was not getting any better.  

In a February 1998 treatment note from a VA clinical 
psychologist, it was noted that the veteran was seen for 
individual therapy and reported continuing problems with 
PTSD.  He indicated that his wife was worried about his anger 
and irritability, and was afraid he would "go off" 
physically.  He had problems with his memory and 
concentration.  Objective examination showed disturbance of 
motivation and mood, near continuous depression affecting his 
ability to function independently, appropriately or 
effectively, impaired impulse control, difficulty in adapting 
to stressful situations, difficulty in establishing and 
maintaining effective social and work relationships, panic 
attacks more than once per week, reduced reliability and 
productivity (with very little sick or annual leave), and 
memory and concentration problems.  The assessment was PTSD 
(Vietnam) and considerable industrial impairment.  His GAF 
was 49.  The psychologist reported he had known the veteran 
for 3 years. 

Submitted in February 1998 was a letter from the veteran's 
treating clinical psychologist at the VA, to the veteran's 
supervisor at work, which was provided because the veteran 
forgot to check in with his supervisor.  It was noted that 
the veteran recently had a death in the family (his sister) 
and the day after he returned to work, he had an appointment 
with a physician at the VA.  The veteran apparently neglected 
to get "official approval", and the psychologist indicated 
that this was a direct result of the stress from the family 
member's death, which had exacerbated his service-connected 
disability, resulting in unreliable and unpredictable memory 
(short term and immediate) and concentration.  

By February 1998 rating action, the RO assigned a 50 percent 
rating for PTSD, effective from February 13, 1998.  The RO 
cited the VA treatment note, from the veteran's psychologist, 
dated February 13, 1998 as the date from which an increased 
evaluation was shown.  

In a March 1998 statement, the veteran requested an effective 
date of April 12, 1997 for the assignment of a 50 percent 
rating, claiming that his condition had been that bad all 
along.  He claimed that his condition started to worsen in 
late 1996, and that was why he filed in April 1997.  By March 
1998 rating action, the RO denied an earlier effective date 
for the assignment of a 50 percent rating for PTSD.  

In an April 1998 statement, the veteran's wife reported that 
Dr. Doyle had been treating the veteran for the past 3 years, 
and should know the veteran's condition better than anyone.  
She claimed she had been with the veteran since 1980 and he 
suffered from his nerves and depression.  

In an April 1998 notice of disagreement the veteran claimed 
that the effective date should be April 12, 1997 and not 
February 13, 1998, noting that he filed for an increased 
rating for his PTSD on April 12, 1997.  He claimed that when 
he heard that his appeal for an increased rating for PTSD was 
refused, he appealed the decision, and that was when Dr. 
Doyle helped him with the appeal and dated the medical 
information on February 13, 1998.  The veteran indicated that 
the RO took this as "new evidence", while Dr. Doyle 
indicated that this was really information from the past year 
prior to February 13, 1998.  

At the hearing in September 1998, the veteran submitted an 
August 1998 statement from his treating clinical 
psychologist, Colin C. Doyle, Ph.D., along with a waiver of 
RO review of the evidence.

In the August 1998 report, Dr. Doyle indicated that the 
veteran had been evaluated and treated for his service-
connected PTSD for approximately five years in the mental 
health clinic at the Dorn VAMC, and had been treated 
continuously by Dr. Doyle and by a psychiatrist during the 
entire period.  Dr. Doyle reported that beginning in January 
1997, it was their professional clinical judgment that the 
service-connected PTSD became worse and was at least 
considerably to severely socially and industrially disabling.  
It was noted that it was partially due to an anniversary 
reaction to combat events (deaths) in relationship to the Tet 
Offensive.  Dr. Doyle noted that on April 1, 1997 the 
veteran's treating psychiatrist reported that he was 
considerably to severely socially and industrially impaired, 
and on every visit through 1997 and 1998 he was rated as 
considerably to severely industrially and socially impaired.  
Dr. Doyle indicated that it was his professional clinical 
judgment that the veteran was considerably to severely 
disabled due to his service-connected PTSD since January 
1997, and his GAF was 49.  

In September 1998 the veteran and his wife testified at a 
hearing before a Member of the Board.  He reported that when 
his condition worsened, between 1996 and 1997, his symptoms 
became worse, he started having complications with his 
memory, and he had nightmares and was not sleeping.  He 
indicated that his medication was also increased, and he was 
placed on medication to help him sleep.  He indicated that in 
January 1997 he was having more problems because it was the 
anniversary of when his friend at work was killed.  He began 
to get more treatment at that time, and also started to have 
more and more memories of Vietnam.  He testified that he 
worked at the VA as a maintenance worker for the past 13 
years.  He started as a housekeeper and worked his way up, 
and reported some problems with getting promotions.  He 
testified that his supervisor told him that he did not get a 
job because they were afraid that because of his condition he 
might go off on somebody on the phone.  He reported that 
since his supervisors are aware of his condition, they worked 
better with him, but would sometimes still get hesitant about 
him doing things.  He had trouble accumulating sick and 
annual leave because he had to take so much leave due to his 
mediation which made him sleepy.  

He also testified in September 1998 to having problems with 
memory and concentration.  He indicated that the letter from 
his psychologist that he submitted in February 1998 was 
actually an explanation of the previous evidence of record.  
The veteran's wife testified that the veteran had trouble 
with his memory and concentration, and that he had periods of 
moodiness, and periods of anger and irritability.  She 
indicated that he could get real short with her and with her 
daughter who lived with them.  She testified that he liked to 
go to church.  She reported that he had problems with sleep 
disturbances and nightmares.  The veteran indicated that in 
he was pretty much stable until January 1997, when his 
situation became more severe.  He lost time from work due to 
nervous problems.  The veteran's wife agreed that his 
condition became more severe around January 1997.  

Analysis

Except as otherwise provided, the effective date of a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits.  This includes the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital.  38 C.F.R. 
§ 3.157.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Although a disability must be viewed in 
relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, by the RO in the January 1994 rating 
decision, when he was assigned his current 50 percent 
evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9411, 
(effective prior to November 7, 1996).  At that time, under 
Diagnostic Code 9411, a 50 percent evaluation for PTSD 
contemplated considerable impairment of social and industrial 
adaptability.  The Board notes that, since the January 1994 
rating decision, the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The U.S. Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter "the Court") held that, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the new rating criteria, effective November 7, 1996, a 
50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996).  

The veteran contends that his PTSD was more than 30 percent 
disabling prior to February 13, 1998.  In this case, the RO 
determined that the effective date for a 50 percent rating 
for PTSD, commenced on February 13, 1998, the date of the 
VAMC treatment note from the veteran's treating psychologist.  
The Board finds that the medical evidence of record shows 
that the veteran met the criteria for a 50 percent rating 
prior to February 13, 1998.  The evidence showed that his 
PTSD was productive of considerable social and industrial 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumlocutory, 
circumstantial, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work or social relationships.

In VAMC treatment records dated from March 1996 to April 1997 
he reported having depression, nightmares, peaks of anxiety, 
problems sleeping, short term and immediate memory 
impairment, a shortened attention span, irritability, 
hypervigilance, and an exaggerated startle reaction.  He 
reported that job stress and anxiety from combat caused him 
to miss work.  He had reduced flexibility and efficiency, 
reduced persistence and pace, memory and concentration 
impairment, and was less able to cope with stress.  He had 
moderate social withdrawal.  A report of VA treatment on 
March 21, 1996 first made reference to considerable 
industrial inadaptability.  On VA examination in 1997 he 
reported that his flexibility and efficiency, in terms of 
dealing with stress, was reduced significantly, and he was 
unable to concentrate at his job.  His GAF was 55, which was 
noted as showing moderate symptoms that affected his social 
and occupational functioning.  

Moreover, a February 1998 VAMC record noted that he had 
problems with his memory and concentration, disturbance of 
motivation and mood, near continuous depression affecting his 
ability to function independently, appropriately or 
effectively, impaired impulse control, difficulty in adapting 
to stressful situations, difficulty in establishing and 
maintaining effective social and work relationships, panic 
attacks more than once per week, reduced reliability and 
productivity (with very little sick or annual leave), and 
memory and concentration problems.  Additionally, his 
symptoms were clinically identified to cause considerable to 
severe industrial impairment, due to his PTSD.  Hence, a 
rating of 50 percent for PTSD is warranted effective March 
21, 1996 which is the date the veteran was first shown to 
have considerable industrial inadaptability.  



ORDER

Entitlement to an effective date of March 21, 1996 for a 50 
percent rating for PTSD is granted.  


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

